Citation Nr: 0426812	
Decision Date: 09/27/04    Archive Date: 10/06/04

DOCKET NO.  03-07 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an increased rating for residuals of a 
shrapnel wound to the left calf, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Dillon, Counsel


INTRODUCTION

The veteran served on active duty from June 1964 to June 
1966.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Reno, Nevada.  

In July 2004, the veteran testified at a Board hearing 
conducted by the undersigned Acting Veterans Law Judge.

In September 2000, the veteran submitted a Statement in 
Support of Claim in which he raised a claim of entitlement to 
service connection for a right ear condition, to include 
hearing loss.  In correspondence dated in December 2000, the 
veteran indicated that he had received treatment for his ear 
at the "Long Beach Vet. Hospital" from February to March 
1996.  Although the RO noted this issue in the September 2001 
rating decision, the claim was never adjudicated.  The issue 
is therefore referred to the RO for appropriate action.

The issue currently on appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if further action is required.


REMAND

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  Although the record contains a recent VA examination 
report dated in March 2004, it is inadequate for rating 
purposes.  Although the issue involves a through and through 
muscle injury, neither the veteran's medical records nor the 
claims file was available for review by the examiner.  See 
38 C.F.R. § 4.56 (2003); see also Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994).  Additionally, the July 2004 hearing 
testimony suggests an increase in severity since the last 
examination was conducted.  See Proscelle v. Derwinski, 2 Vet 
App 629 (1992).  The veteran also testified that he had a 
recent X-ray of his left lower extremity that he would like 
VA to review, and he agreed to bring the X-ray film to his 
next VA examination.

Additionally, the RO should ensure continued compliance with 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5102, 5103, 5103A, 5107 (West 2002)). 

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  The RO's attention is directed 
to Quartuccio v. Principi, 16 Vet. App. 
183 (2002) pertaining to the amended 
version of 38 U.S.C.A. § 5103(a), which 
requires that the Secretary identify for 
the veteran which evidence the VA will 
obtain and which evidence the veteran is 
expected to present.  The RO should 
provide the veteran written notification 
specific to his claim of the impact of 
the notification requirements on the 
claim.

Specific notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) 
should:  (1) inform the claimant about 
the information and evidence not of 
record that is necessary to substantiate 
the claim; (2) inform the claimant about 
the information and evidence that VA will 
seek to provide; (3) inform the claimant 
about the information and evidence the 
claimant is expected to provide; and (4) 
request or tell the claimant to provide 
any evidence in the claimant's possession 
that pertains to the claim.

In accomplishing the above, actions taken 
should include requesting the veteran to 
provide an up-to-date medical release, 
address and approximate relevant dates of 
treatment for Dr. Niebaum, apparently a 
private treating physician; ensuring that 
all relevant records of treatment from 
the VA Medical Center in Long Beach, 
California have been obtained; and 
informing the veteran that, as agreed at 
his July 2004 Board hearing, it is his 
responsibility to bring the private X-ray 
film in his possession to the next VA 
examination of his left leg.

2.  Schedule the veteran for appropriate VA 
examination(s) of his left lower extremity, 
with a physician other than the clinician who 
conducted March 2004 VA examination.  Any 
indicated tests, including X-rays, should be 
accomplished.  The claims file must be made 
available to the examiner(s); the examiner(s) 
should indicate in the examination report if 
the claims file was reviewed.  

The examiner(s) should identify all residuals 
attributable to the veteran's service-
connected shrapnel wound to the left calf, to 
include all muscle, orthopedic, and 
neurological residuals, and the nature and 
extent of any scarring.

The examiner(s) should review any private X-
ray film brought to the examination by the 
veteran.  

The examiner(s) should discuss in his report 
whether there is any tendon or ligamentous 
related damage or disability as a result of 
the service-connected injury.  The 
examiner(s) should further discuss in his 
report whether the mature osteophyte at the 
posterior mid-shaft of the left tibia, which 
appears to be of particular concern to the 
veteran, is productive of any current 
disability.

The examiner(s) should specifically discuss 
the severity of any muscle impairment, and 
identify which, if any, muscle groups are 
involved.  This should include an explicit 
evaluation of the presence, nature, and 
extent of any muscle atrophy or weakness as 
compared to the sound (right) side.

The examiner(s) should also describe in 
detail the veteran's scars, to include 
whether they are tender and/or painful or 
otherwise productive of any degree of 
disability.

The examiner(s) should state whether there 
are any neurological residuals associated 
with the veteran's service-connected 
disability and identify any nerves involved.  
If so, the examiner(s) should also 
specifically discuss the extent, if any, of 
paralysis of the nerves involved.

The examiner(s) should comment on the 
functional limitations of the service-
connected left leg injury, to include 
range of motion limitations and any 
additional functional impairment caused 
by pain, flare-ups of pain, weakness, 
fatigability, and incoordination.  The 
examiner should opine whether it is at 
least as likely as not that there is any 
additional functional loss (e.g., 
additional loss of motion) due to pain or 
flare-ups of pain supported by adequate 
objective findings, or weakness on 
movement, excess fatigability, or 
incoordination. 

The examiner(s) should provide a 
comprehensive report(s) including complete 
rationales for all conclusions reached.

3.  Thereafter, the RO should review the 
claims file and ensure that no other 
notification or development action, in 
addition to that directed above, is required.  
If further action is required, the RO should 
undertake it before further readjudication of 
the claim.

4. The RO should then readjudicate the 
veteran's claim, with application of all 
appropriate laws, regulations, and case law, 
including Esteban v. Brown, 6 Vet. App. 259 
(1994) and both the old and revised versions 
of 38 C.F.R. § 4.118, and consideration of 
any additional information obtained as a 
result of this remand.  If the decision with 
respect to the claim remains adverse to the 
veteran, he and his representative should be 
furnished a supplemental statement of the 
case and afforded an appropriate period of 
time within which to respond thereto.
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Stephen L. Higgs
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



